Citation Nr: 0328596	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to an initial compensable evaluation for 
headaches.

4.  Entitlement to an initial compensable evaluation for 
dermatophytosis pedis.

5.  Entitlement to an initial compensable evaluation for 
arthritis of the right knee.

6.  Entitlement to a higher initial evaluation for a cardiac 
disability, rated 10 percent disabling from August 1, 1994 
and 30 percent disabling from February 25, 1999.

7.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
August 1970 to August 1972.  He subsequently served on active 
duty in the Air Force from March 1974 to July 1978, and from 
June 1979 to July 1994.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in Detroit, Michigan.  The Atlanta RO 
certified the case to the Board.  

The appellant has appealed the initial noncompensable ratings 
that were assigned to his headache disability, skin 
disability, and right knee disability when service connection 
was granted.  The appellant is, in effect, asking for 
increased ratings effective as early as August 1, 1994.  This 
effectively allows the Board to consider entire time period 
in question, from the original grants of service connection 
to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

While the case was in appellate status, the evaluation for 
the appellant's cardiac disability was increased from 10 to 
30 percent, effective February 25, 1999; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board also notes that the appellant withdrew his appeal 
concerning service connection for the residuals of a head 
injury in a written statement submitted in September 1996.  
Therefore, the Board finds that the appeal for the claim of 
entitlement to service connection for the residuals of a head 
injury has been withdrawn.  38 C.F.R. § 20.204.  The case is 
now ready for appellate review.


REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has clarified the scope 
of the duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the pendency of this appeal, the criteria for 
evaluating several of the disabilities at issue have been 
revised.  The criteria for evaluating intervertebral disc 
syndrome and diseases and injuries of the spine were revised.  
See 67 Fed. Reg. 56509-56516 (September 4, 2002) and 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The criteria for 
evaluating cardiovascular disabilities were revised.  See 
62 Fed. Reg. 65219 (December 11, 1997).  The criteria for 
evaluating skin disabilities were revised.  See 67 Fed. Reg. 
49590 (July 31, 2002).  While the June 2003 SSOC referenced 
the changes made before that date, the appellant has not been 
given notice of the August 2003 changes.  The appellant's 
lumbar spine disability has been evaluated under the criteria 
of Diagnostic Code 5293, but the RO has not adjudicated the 
appellant's claim pursuant to the most recent revised 
criteria.  In the Board's opinion, the appellant could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the RO 
must notify the appellant of the 
information and evidence needed to 
substantiate his claims and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment for the disabilities 
at issue since 1994 by any health care 
providers.  The RO should obtain any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims, including, but not limited to, 
all pertinent CHAMPUS/retired military 
treatment, VA treatment, treatment by Dr. 
Conrad Edwards, and treatment at the 
South Georgia Cardiology and the Valdosta 
Cardiology Clinic.  All pieces of 
correspondence, as well as any records 
obtained, should be made a part of the 
claims file. 

3.  After the above development is 
completed, the RO should schedule the 
appellant for appropriate VA examinations 
to determine the extent and severity of 
the service-connected headache, cardiac, 
lumbar spine, right knee, and skin 
disabilities.  The claims file must be 
made available to, and be reviewed by, 
the examiners in conjunction with the 
examinations.

4.  The appellant should be scheduled for 
an audiometric examination to determine 
the etiology, onset date, extent and 
severity of any demonstrated hearing 
loss.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated hearing loss is related to 
the appellant's active military service.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
any benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


